Case 1:20-cr-00330-AJN Document 15-2 Filed 07/08/20 Page 1of1

 

STATE OF COLORADO, ss:

I, _Cheryl Stevens Clerk of the Supreme Court of the State of

 

Colorado, do hereby certify that

JEFFREY S PAGLIUCA

 

has been duly licensed and admitted to practice as an

~ ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys

and Counselors at Law in my office of date the 19th

 

day of October A, Dp, _1982_ and that at the date hereof
the said JEFFREY S PAGLIUCA

is in good standing at this Bar.

IN WITNESS WHEREOF, I have hereunto subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

 

7th day of July Pon 2020
Cheryl Stevens
fe Clerk

 

>
/ —
By pee

if

Deputy Clerk
